DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (48.1: Distinguished Student Paper: A Depth-Fused Multi-Focal-Plane Display Prototype Enabling Focus Cues in Stereoscopic Displays) (hereinafter Hu), of record, see Information Disclosure Statement dated 04/29/2020 in view of Totani et al. US 20140049833 (hereinafter Totani).
Regarding claim 1, Hu teaches a virtual display system (figure 1), comprising, 
a microdisplay (page 691, left column, 2. Methods, Digital Micro-mirror Device (DMD) is used as the 2D microdisplay) for providing a virtual image for display to a user (page 691, left column, 2. Methods, Digital Micro-mirror Device (DMD) is used as the 2D microdisplay and the DMD has a resolution of 1024x768 and with our inhouse designed illumination unit it is able to provide very high frame rates for multiple focal planes of high resolution color images); 
a reflective active optical element (deformable membrane mirror device (DMMD)) configured to provide a variable optical power (page 691, left column, 2. Methods, time-multiplexed six-focal-plane design by modulating the focal distance of a 2D display time-sequentially with a deformable membrane mirror device (DMMD) and the DMMD has a defocus range of 1.2 diopters and a switching speed of 1 kHz which enables us to multiplex up to 16 focal plants at 60Hz); 
an eyepiece (L4) comprising a selected surface in optical communication with the reflective active optical element (DMMD) and configured to reflect the optical radiation received from the reflective active optical element (DMMD) to an exit pupil (as shown in figure 1; located after L4 and page 692, right column, first paragraph, the system’s exit pupil size is 6.3mm and it has an eye clearance of 24mm) of the system to provide a virtual display path (as shown in figure 1) which relays a stop of the virtual display system defined by the reflective active optical element (page 691, left column, 2.1 Optical System Design, DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and its serves as the system stop) therewith to form the exit pupil (as shown in figure 1; located after L4 and page 692, right column, first paragraph, the system’s exit pupil size is 6.3mm and it has an eye clearance of 24mm); and 
a relay lens (page 691, left column, 2.1 Optical System Design, relay lens L1, L3) disposed along the virtual display path (as shown in figure 1) between the microdisplay (DMD) and the reflective active optical element (DMMD) and in optical communication microdisplay (DMD) and the eyepiece (page 691, left column, 2.1 Optical System Design, viewer sees the virtual image of the display through an eyepiece L4), the relay lens (L1/L3) configured to create an intermediate image (page 691, left column, 2.1 Optical System Design, The DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and it serves as the system stop, together they form a folded double-telecentric system, in which the change of optical power on the DMMD changes only the location of the intermediate image II without changing the angular magnification) of the microdisplay (DMD) at a location along the virtual display path (as shown in figure 1) between the relay lens (L1/L3) the eyepiece (L4).
	Hu is silent regarding a see-through eyepiece.
	Totani teaches a display system (figure 3A) comprising, a see-through eyepiece (paragraph [0033] teaches the projection and see-through section 70 includes a prism 10, which is a light guide member, a light transmissive member 50, a projection lens 30 for image formation, and a light blocking member 40, which is a light blocking structure that blocks part of video image light.)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the display system of Hu, to use a see-through eyepiece as taught by Totani, for the purpose of allowing display of environment light and video image light superimposed on each other, being compact and lightweight while having a wide angle of view and high performance, and capable of preventing generation of ghost light (paragraph [0008]).
Regarding claim 2, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), wherein the selected surface (S11 and S13) is also configured to receive optical radiation from a source (environment light HL) other than the microdisplay (image display section 80) and to transmit such optical radiation (HL) to the exit pupil (as shown in figure 3A and paragraph [0045] teaches exit pupil position in the eye EY) to provide a see-through optical path (70; paragraph [0062] teaches  the environment light HL can be observed after it passes, for example, through the first surface S11 and the third surface S13. Since the diopter in the environment light observation is nearly zero, the amounts of defocus and distortion of the environment light HL in the see-through observation thereof can be reduced.).  The reason for combining is the same as above in claim 1.
Regarding claim 3, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), comprising an eyepiece compensator (50) disposed along the see-through path adjacent the selected surface of the eyepiece (70; paragraph [0057] teaches  a portion of the environment light HL that is incident on the light transmissive member 50 facing the second surface S12 of the prism 10 passes through the third transmissive surface S53 and the first surface S11. In this process, the positive power and the negative power of the two surfaces cancel with each other and aberrations are corrected at the same time.).  The reason for combining is the same as above in claim 1.
Regarding claim 4, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), wherein the eyepiece (70) comprises a freeform prism shape (paragraph [0035] The surfaces of the prism 10 are shaped as follows: The first surface S11 is a free-form surface formed around a light exiting-side optical axis AXO parallel to a Z axis; the second surface S12 is a free-form surface formed around an optical axis AX1 extending in a reference surface SR, which is parallel to an XZ plane, and inclined to the Z axis; the third surface S13 is a free-form surface formed around the light exiting-side optical axis AXO; the fourth surface S14 is a free-form surface formed around the bisector of a pair of optical axes AX3 and AX4 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis; the fifth surface S15 is a free-form surface formed around the bisector of a pair of optical axes AX4 and AX5 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis; and the sixth surface S16 is a free-form surface formed around the optical axis AX4 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis.).  The reason for combining is the same as above in claim 1.
Regarding claim 5, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), wherein the eyepiece (70) comprises a first surface (S15) configured to receive and refract optical radiation (rays as shown in figure 3A) from the reflective active optical element (deformable membrane mirror device (DMMD) as due to combination with Hu) and comprises a second surface (S14) configured to receive the refracted optical radiation from the first surface (S15), the second surface (S14) configured to reflect the optical radiation to the selected surface (S13) of the eyepiece (70; paragraph [0034]).  The reason for combining is the same as above in claim 1.
Regarding claim 6, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), wherein the second surface (S14) is configured to total internally reflect the optical radiation (paragraph [0040] teaches the fourth surface S14 and the fifth surface S15 functions as a total reflection surface that totally reflects the video image light).  The reason for combining is the same as above in claim 1.
Regarding claim 7, Hu in view of Totani teaches the invention as set forth above and Totani further teaches 
the display system (figure 3A), wherein one or more of the surfaces of the eyepiece (70) comprise a rotationally asymmetric surface (as shown in figure 3A, paragraph [0042] teaches prism 10 is a curved surface having a shape asymmetrical and paragraph [0035] The surfaces of the prism 10 are shaped as follows: The first surface S11 is a free-form surface formed around a light exiting-side optical axis AXO parallel to a Z axis; the second surface S12 is a free-form surface formed around an optical axis AX1 extending in a reference surface SR, which is parallel to an XZ plane, and inclined to the Z axis; the third surface S13 is a free-form surface formed around the light exiting-side optical axis AXO; the fourth surface S14 is a free-form surface formed around the bisector of a pair of optical axes AX3 and AX4 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis; the fifth surface S15 is a free-form surface formed around the bisector of a pair of optical axes AX4 and AX5 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis; and the sixth surface S16 is a free-form surface formed around the optical axis AX4 extending in the reference surface SR, which is parallel to the XZ plane, and inclined to the Z axis.).  The reason for combining is the same as above in claim 1.
Regarding claim 10, Hu in view of Totani teaches the invention as set forth above and Hu further teaches
the display system (figure 1), wherein relay lens (L1/L3) is a double-telecentric relay lens folded (page 691, left column, 2.1 Optical System Design, DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and it serves as the system stop, together they form a folded double-telecentric system) about the reflective active optical element (DMMD).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hu et al. (48.1: Distinguished Student Paper: A Depth-Fused Multi-Focal-Plane Display Prototype Enabling Focus Cues in Stereoscopic Displays) (hereinafter Hu), of record, see Information Disclosure Statement dated 04/29/2020 in view of Totani et al. US 20140049833 (hereinafter Totani) as applied to claim 1 above, and further in view of Hua et al. US 20110037951 (hereinafter Hua).
Regarding claim 8, Hu in view of Totani teaches the invention as set forth above but is silent regarding a field lens disposed adjacent the microdisplay configured to provide magnification of the display.
Hua teaches the display system (figure 14), comprising a field lens (300) disposed adjacent the microdisplay (microdisplay 120) configured to provide magnification of the display (paragraph [0054] teaches lens 300 position relative to the microdisplay 120 is adjustable to provide a projected image with adjustable magnification).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Hu in view of Totani, to use a field lens disposed adjacent the microdisplay configured to provide magnification of the display as taught by Hua, for the purpose of making the system compact and lighter and to provide a projected image with adjustable magnification (paragraph [0054]).
Regarding claim 9, Hu in view of Totani and Hua teaches the invention as set forth above and Hua further teaches 
the display system (figure 14), wherein the field lens (300) comprises an aspheric surface and a diffractive optical feature (paragraph [0028] teaches a telecentric projection lens 300 comprising all plastic components having aspheric surfaces and a diffractive optical element to yield a lens 300 that is simultaneously compact, telecentric, and lightweight).   The reason for combining is the same as above in claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,598,946 in view of Hu et al. (48.1: Distinguished Student Paper: A Depth-Fused Multi-Focal-Plane Display Prototype Enabling Focus Cues in Stereoscopic Displays) (hereinafter Hu).
In regards to claim 1 of the application, claim 1 of U.S. Patent No. 10,598,946 teaches 
a virtual display system (claim 1), comprising,
a microdisplay for providing a virtual image for display to a user (claim 1);
a reflective active optical element configured to provide a variable optical power (claim 1);
a see-through eyepiece comprising a selected surface in optical communication(claim 1)
with the reflective active optical element and configured to reflect the optical (claim 1) 
radiation received from the reflective active optical element to an exit pupil(claim 1)
of the system to provide a virtual display path which relays a stop of the (claim 1)
virtual display system defined by the reflective active optical element (claim 1)
therewith to form the exit pupil (claim 1).
Claim 1 of U.S. Patent No. 10,598,946 is silent regarding a relay lens disposed along the virtual display path between the microdisplay and the reflective active optical element and in optical communication microdisplay and the eyepiece, the relay lens configured to create an intermediate image of the microdisplay at a location along the virtual display path between the relay lens the eyepiece.
Hu teaches a virtual display system (figure 1), comprising, a relay lens (page 691, left column, 2.1 Optical System Design, relay lens L1, L3) disposed along the virtual display path (as shown in figure 1) between the microdisplay (DMD) and the reflective active optical element (DMMD) and in optical communication microdisplay (DMD) and the eyepiece (page 691, left column 2.1 Optical System Design, viewer sees the virtual image of the display through an eyepiece L4), the relay lens (L1/L3) configured to create an intermediate image (page 691, left column, 2.1 Optical System Design, The DMMD (L2) is placed at the focal plane of the relay lens L1/L3 and it serves as the system stop, together they form a folded double-telecentric system, in which the change of optical power on the DMMD changes only the location of the intermediate image II without changing the angular magnification) of the microdisplay (DMD) at a location along the virtual display path (as shown in figure 1) between the relay lens (L1/L3) the eyepiece (L4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as set forth in claim 1 to include a relay lens disposed along the virtual display path between the microdisplay and the reflective active optical element and in optical communication microdisplay and the eyepiece, the relay lens configured to create an intermediate image of the microdisplay at a location along the virtual display path between the relay lens the eyepiece of claim 1 of U.S. Patent No. 10,598,946, for the purpose of change of optical power on the DMMD changes only the location of the intermediate image without changing the angular magnification, so that the field of view of the system remains constant (page 691, left column, 2.1 Optical System Design) as taught by Hu.
In regards to claim 2, Claim 1 of U.S. Patent No. 10,598,946 further teaches wherein the selected surface is also configured to receive optical radiation from a source other than the microdisplay and to transmit such optical radiation to the exit pupil to provide a see-through optical path.
In regards to claim 3, Claim 6 of U.S. Patent No. 10,598,946 further teaches comprising an eyepiece compensator disposed along the see-through path adjacent the selected surface of the eyepiece.
In regards to claim 4, Claim 2 of U.S. Patent No. 10,598,946 further teaches wherein the eyepiece comprises a freeform prism shape.
In regards to claim 5, Claim 3 of U.S. Patent No. 10,598,946 further teaches wherein the eyepiece comprises a first surface configured to receive and refract optical radiation from the reflective active optical element and comprises a second surface configured to receive the refracted optical radiation from the first surface, the second surface configured to reflect the optical radiation to the selected surface of the eyepiece.
In regards of claim 6, Claim 4 of U.S. Patent No. 10,598,946 further teaches wherein the second surface is configured to total internally reflect the optical radiation.
In regards to claim 7, Claim 5 of U.S. Patent No. 10,598,946 further teaches wherein one or more of the surfaces of the eyepiece comprise a rotationally asymmetric surface.
In regards to claim 8, Claim 7 of U.S. Patent No. 10,598,946 further teaches comprising a field lens disposed adjacent the microdisplay configured to provide magnification of the display.
In regards to claim 9, Claim 8 of U.S. Patent No. 10,598,946 further teaches wherein the field lens comprises an aspheric surface and a diffractive optical feature.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/HENRY A DUONG/            Examiner, Art Unit 2872